900 F.2d 249
RICO Bus.Disp.Guide 7434
Unpublished DispositionNOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.AMERICAN BANKERS INSURANCE COMPANY OF FLORIDA, INC.;American Bankers Life Assurance Company, Inc.,Plaintiffs-Appellants,andAmerican Bankers Insurance Group, Inc.;  American BankersFinancial Services, Inc., Plaintiffs,v.FIRST UNION NATIONAL BANK OF NORTH CAROLINA;  Wallace J.Conner;  Larry M. Dinkins;  Smith, Helms, Mulliss& Moore;  Peat Marwick Main & Co.,Defendants-Appellees,andConner Corporation;  CHC Financial Corp.;  Conner FinancialCorp.;  CH Financial Corp.;  Cardinal Savings Bank, Inc.;Drexel Burnham Lambert, Inc.;  Cleary, Gottlieb, Steen &Hamilton;  Interstate Securities, Inc.;  Standard & Poor'sCorp., Defendants.
No. 88-3216.
United States Court of Appeals, Fourth Circuit.
Argued Jan. 9, 1990.Decided March 12, 1990.Rehearing and Rehearing In Banc Denied April 11, 1990.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.  (CA-88-201-5).
Andrew V. Tramont, Jr., Tew, Jorden, Schulte & Beasley, Miami, Fla., for appellants.
Thomas E. Spahn, McGuire, Woods, Battle & Boothe, Richmond, Va., for appellees.
Richard Martin Hutson, II, Mount, White, Hutson & Carden, P.A., Durham, N.C.;    James F. Jorden, Jose Ramon Garcia-Pedrosa, Tew, Jorden, Schulte & Beasley, Miami, Fla., for appellants.
M. Scott Hart, James S. Crockett, Jr., Bradfute W. Davenport, Mays & Valentine, Richmond, Va.;    Joseph W. Moss, Adams, Kleemeier, Hagan, Hannah & Fouts, Greensboro, N.C.;    Calvin Hayes Cobb, Jr., Steven K. Davidson, Steptoe & Johnson, Washington, D.C.;    Carl Norris Patterson, Jr., Martha Jones Mason, James Davis Blount, Jr., Donald Hugh Tucker, Jr., Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, Raleigh, N.C.;    J. Robert Elster, Petree, Stockton & Robinson, Winston-Salem, N.C.;    Anne Marie Whittemore, McGuire, Woods, Battle & Boothe, Richmond, Va.;    Michael P. Carroll, Davis, Polk & Wardwell, Washington, D.C., for appellees.
E.D.N.C., 699 F.Supp. 1174.
AFFIRMED.
Before WIDENER and WILKINS, Circuit Judges, and KELLAM, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
American Bankers Insurance Company of Florida, Inc. and American Bankers Life Assurance Company, Inc.  (collectively ABIC) appeal the order of the district court dismissing their claims under the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C.A. Secs. 1961-1968 (West 1984 & Supp.1989) against First Union National Bank of North Carolina;  Wallace J. Conner;  Larry M. Dinkins;  Smith, Helms, Mulliss & Moore;  and Peat Marwick Main & Co.  ABIC contends that the district court erred in determining that their complaint did not adequately allege a "pattern of racketeering activity."    We affirm.


2
ABIC appealed the order of the district court in November 1988.  We stayed the appeal pending a decision of the Supreme Court in H.J., Inc. v. Northwestern Bell Tel. Co., 109 S.Ct. 2893 (1989).  Having benefit of the guidance of the Court on the elusive meaning of "pattern of racketeering activity," we hold that the district court properly analyzed this issue.  As we have recently held, the decision of the Court in H.J., Inc. reinforces the validity of the "pattern" analysis adopted by this circuit and followed by the district court.   See Walk v. Baltimore & O.R.R., 890 F.2d 688, 689-90 (4th Cir.1989).  Accordingly, we affirm on the reasoning of the district court.    American Bankers Ins. Co. of Florida v. First Union Nat'l Bank, C/A No. 88-201-5 (E.D.N.C. Sept. 2, 1988).  Finally, since we hold that the district court did not err in dismissing the complaint for failure to adequately allege a "pattern of racketeering activity," we decline to address the alternative theories of dismissal advanced by appellees.

AFFIRMED